DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 21-29 and 32-37 are pending in the instant application and are the allowable subject matter of the Office Action below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/02/2020, 02/04/2021, 02/05/2021 and 02/23/2021 were filed after the mailing date of the application on June 19, 2018.  The submission is in compliance with the provisions of 

Examination Considerations
Applicant's Amendments filed April 3, 2020 have been received and entered into the present application. Claims 21-29 and 32-37 are pending and are herein examined on the merits.
Applicant's Reply, filed April 3, 2020 has been fully considered and found persuasive. Rejections from previous Office Actions are hereby withdrawn.
Applicant’s Terminal Disclaimers, both filed April 3, 2020, have been entered and approved.
Applicant has filed IDSs which has been entered and considered. The allowable subject matter remains and the reason for allowance is reiterated here within.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art teaches in a single disclosure, nor fairly suggest in any combination, Applicants’ claimed method for treating metastatic adenocarcinoma of the pancreas in a human patient previously treated with gemcitabine comprising intravenously administering to the patient once every two weeks an antineoplastic therapy consisting of irinotecan sucrose octasulfate salt liposome injection (in a dose 2 of free base irinotecan) in combination with (200 mg/m2) of (l)-form of leucovorin (or 400 mg/m2 of racemic form) and (2,400 mg/m2) of 5-fluorouracil. Applicant further claims liposomal irinotecan injection formulated with components in the claimed ratio of 3:2:0.015. Applicant’s claimed method administers a drug regimen sequentially once over a 46 hour period in two week cycles. Applicants have demonstrated a novel method with a novel composition in their disclosure as originally filed. Applicant discloses an embodiment of the claimed regimen commensurate in scope that provides for the unexpected result of improving clinical benefit of up to 80% and increasing the patient population survival of at least 6 months.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 21-29 and 32-37 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629

/TORI STRONG/Examiner, Art Unit 1629